DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed May 24th, 2022 has been entered. Claims 1-12 & 14-20 remain pending the application with claims 5, 11-15 & 20 being withdrawn. Applicant’s amendments to the claims overcome the objections previously set forth in the Non-Final Office Action mailed March 18th, 2022. 

Response to Arguments
Applicant’s arguments, see Pages 5-6, filed May 24th, 2022, with respect to rejection of claims 1-4, 6-10 & 16-19 (over Rossetto, US 2008/0266203) and Bonn, US 2009/0222002) under 35 U.S.C. § 103 have been fully considered and are partially persuasive in regards to the rejection set forth in the March 18th, 2022 Non-Final Rejection, but in regards to Applicant’s arguments that Rossetto’s antenna member 16 is not coiled around the feedline portion 14, the Examiner respectfully disagrees on the grounds that that in Figs. 4C & 4D, the antenna (called 116 in this embodiment) is coiled around inner conductor 124, which is part of feedline 14 (and antenna portion 12). Therefore, this argument is unpersuasive and the Examiner maintains that Rossetto discloses this limitation and has updated the rejection, below. However, the arguments regarding Bonn failing to remedy the deficiencies of Rossetto in view of the Amendments filed May 24th, 2022, are found persuasive. Therefore, the original rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of other prior art that teaches the newly disclosed claim limitations as the changes to the claim language changed the scope of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 & 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rossetto et al (U.S. Pub. No. 2008/0266203, previously cited), herein referred to as “Rossetto”, and further in view of Skarda (U.S. Pub. No. 2005/0055020), herein referred to as “Skarda”.
Regarding claim 1, Rossetto discloses an antenna system (microwave antenna assembly 10, Fig. 1) for tissue ablation, the antenna system comprising: 
an energy transmission member (feedline portion 14; [0034]: feedline portion 14 includes coaxial feedline 22; [0040]: feedline 22 connects microwave antenna assembly 10 to an electrosurgical power generating source; where this structure transmits energy);
a conductive hollow coil member (helical antenna member 16; [0043]: Inner conductor 24, outer conductor 26 and/or antenna member 16 may be formed of suitable conductive material; where hollow is defined as the central area of the loops), wherein the conductive hollow coil member is coiled around the energy transmission member (see Fig. 4C; [0020]: FIGS. 4A-4I are various geometries of helical-shaped antennas for use in the cooled helical antenna assemblies of FIGS. 1 and 2; where inner conductor 124 & outer conductor 126 are both part of feedline 14/the energy transmission member & inner conductor 124 extends through a passage (the center of the coil) defined by helical antenna member 116); and 
a fluid cooling system (cooling chamber 30) coupled to the conductive hollow coil member ([0035]: a cooling chamber 30 (i.e., the space defined between an outer surface of feedline portion 14 and/or antenna portion 12); [0037]: includes one or more inflow tubes 36 to supply cooling fluid to a distal portion 38 of cooling chamber 30; where antenna portion 12 includes helical antenna member 16/the conductive hollow coil member) for providing a flow of cooling fluid through the member for cooling ([0038]: cooling fluid flows through the cooling chamber 30, away from the distal end of microwave antenna assembly 10 to a proximal end thereof, to absorb energy; Fig. 1 depicts an insulation layer 18 as a thick layer but the layer is described further in [0049] to be 0.0025”-0.005” PET/PTFE to insulate the antenna member 16 from cooling fluid, but at that thickness, the insulative layer would only be thick enough to electrically insulate the antenna, not thermally insulate it, such that fluid would flow through and around the antenna member 16) the conductive hollow coil member ([0037]: a pump (not explicitly shown) supplies cooling fluid (e.g., saline, water or other suitable cooling fluid) to one or more inflow tubes 36 which, in turn, deliver cooling fluid to the distal portion 38 of cooling chamber 30; where distal portion 38 surrounds antenna portion 12; [0038]: Cooling fluid flows through the cooling chamber 30, away from the distal end of microwave antenna assembly 10 to a proximal end thereof, to absorb energy). While Rossetto’s cooling system extends the length of the conductive hollow coil since cooling chamber 30 and distal portion 38 surrounds the conductive hollow coil (i.e., the cooling system is external to the conductive hollow coil such that it is intercooled), but fails to disclose that the conductive hollow coil member includes a member lumen within a length of the conductive hollow coil member and that the flow of cooling fluid flows through the member lumen (i.e., the fluid cooling system is internal to the conductive hollow coil via a member lumen such that the coil is intracooled).
But Rossetto fails to disclose that the conductive hollow coil member includes a member lumen within a length of the conductive hollow coil member, wherein the conductive hollow and that the fluid cooling system is for providing a flow of cooling fluid through the member lumen for cooling the conductive hollow coil member. 
However, Skarda discloses a conductive hollow coil member (ablation electrode 120; see Figs. 3A & 3B; [0014]: the present invention is presented in the context of RF ablation, it should be noted that other ablative therapies, for example microwave ablation and cryo-ablation, may be delivered in conjunction with fluid flow through electrodes conforming to embodiments of the present invention; where an electrode is conductive) wherein the conductive hollow coil member includes a member lumen (fluid lumen 125) within a length of the conductive hollow coil member ([0017]: a fluid lumen 125 extending through electrode 120 making it a generally tubular structure; see Fig. 3B where fluid lumen 125 extends to the distal most tip), and that the fluid cooling system is for providing a flow of cooling fluid through the member lumen for cooling the conductive hollow coil member ([0017]: fluid may be delivered from fluid source 3 through port 2 (FIG. 1) and into delivery lumen 20 of catheter shaft 5 to cool electrode 120 by passing through fluid lumen 125). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the conductive hollow coil member of Rossetto to have the member lumen (and subsequent fluid flow through the member lumen) of Skarda for the purpose of cooling the electrode (conductor) and improving energy transmission (Skarda: Abstract, [0002]). Where in this modification, it is only modifying the conductive hollow coil to have a member lumen to incorporate the cooling system to be the internal fluid system within the conductive member lumen of Skarda’s to create a conductive coil member that is both hollow (where the hollow space is the coil’s radius/diameter) and has a lumen (where the coil itself comprises a wound tube with a plurality of turns), but the rest of the device is still that of Rossetto. 
Regarding claim 2, Rossetto in view of Skarda discloses wherein the conductive hollow coil member includes at least one of an antenna body or a choke member (Rossetto: antenna member 16; where antenna member 16 is also an antenna body).  
Regarding claim 3, Rossetto in view of Skarda discloses a sheath (Rossetto: cooling jacket 28) extending over the energy transmission member (feedline portion 14) and the conductive hollow coil member (antenna member 16) (see Rossetto’s Fig. 1; [0035]: Microwave antenna assembly 10 includes a cooling jacket 28 surrounding at least a segment of feedline portion 14 and at least a segment of antenna portion 12; where antenna portion 12 includes antenna member 16).  
Regarding claim 4, Rossetto in view of Skarda discloses wherein the sheath provides a return path for the cooling fluid (Rossetto: [0035]: Cooling jacket 28 connects to sharpened distal tip 20 at contact area 32 and forms a fluid-tight seal around a cooling chamber 30; [0038] Cooling fluid flows through the cooling chamber 30, away from the distal end of microwave antenna assembly 10 to a proximal end thereof, to absorb energy and exits through a cooling fluid return or tube; where the cooling jacket defines a set fluid path (such that the fluid is not exiting the device) where the fluid flows to a distal end and is deflected back by the end of the jacket and exits through the cooling fluid return/tube). 
Regarding claim 6, Rossetto in view of Skarda discloses wherein the energy transmission member (Rossetto: feedline portion 14) includes an inner conductor (124 in Fig. 2; [0053]: antenna assembly 100 (of Fig. 2) is substantially similar to microwave antenna assembly 10) and an outer conductor (126), and the conductive hollow coil member is coupled to the outer conductor (see Fig. 4C; [0020]: FIGS. 4A-4I are various geometries of helical-shaped antennas for use in the cooled helical antenna assemblies of FIGS. 1 and 2; where in Fig. 4C the conductive hollow coil member 116 (the same as 16 in Fig. 1) is coupled to the outer conductor 126 via distal end 126a). 
Regarding claim 7, Rossetto in view of Skarda discloses wherein the conductive hollow coil member (Rossetto: 116) is coupled to the inner conductor (124) (see Fig. 4C; [0020]: FIGS. 4A-4I are various geometries of helical-shaped antennas for use in the cooled helical antenna assemblies of FIGS. 1 and 2; [0066]: inner conductor 124 contacts the helical antenna member 116 at a distal end thereof).  
Regarding claim 8, Rossetto in view of Skarda discloses wherein the inner conductor (Rossetto: 124) extends at least partially through a passage bounded by the conductive hollow coil member (see Fig. 4C; [0020]: FIGS. 4A-4I are various geometries of helical-shaped antennas for use in the cooled helical antenna assemblies of FIGS. 1 and 2; where inner conductor 124 extends through a passage (the center of the coil) defined by helical antenna member 116).  
Regarding claim 9, Rossetto discloses a conduit (inflow tube 36) extending along the energy transmission member (see Fig. 1 where inflow tube 36 extends along feedline 14) but fails to disclose that the conduit is configured to couple the fluid cooling system to the conductive hollow coil member (wherein in Rossetto’s fluid cooling system, it is an intercooled system, not an intracooled system).
However, Skarda discloses the conduit (first end 121) is configured to couple the fluid cooling system to the conductive hollow coil member ([0017]: a portion of first end 121 of electrode 120 is contained within fluid delivery lumen 20 and provides fluid communication between delivery lumen 20 and fluid lumen 125). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the conduit of Rossetto to the conduit of Skarda for the purpose of cooling the electrode by passing through the lumen (which includes the conduit) (Skarda: Abstract, [0017]). 
Regarding claim 10, Rossetto in view of Skarda discloses wherein the conduit is integrally formed with the conductive hollow coil member (Skarda: see Figs. 3A & 3B; [0017]: electrode 120 includes a first end 121, a first portion 122 extending from first end 121 and winding around a first diameter, a second portion 123 extending from first portion 122 and winding around a second diameter smaller than the first diameter, a second end 124 terminating second portion 123, and a fluid lumen 125 extending through electrode 120) and is wound around the energy transmission member (where in the modification, Rossetto’s conductive hollow coil member is wound around the energy transmission member (see Figs. 4C & 4D where helical coil 116 is wrapped around inner conductor 124, which is part of feedline 14; [0058]: Antenna member 116 may be a portion of the inner conductor 124 that extends distally beyond the outer conductor 126), and modifying Rossetto’s conductive hollow coil to have a member lumen would put the conduit inside the inner conductor 124 such that it is integrally formed with/becomes the conductive hollow coil member, which is wound around the energy transmission member).
Regarding claim 16, Rossetto discloses a method of transferring energy to an ablation target site, the method comprising: 
conducting energy through an energy transmission member (feedline portion 14; [0040]: an electrosurgical power generating source (not shown) supplies electrosurgical energy to microwave antenna assembly 10, which includes feedline portion 14 such that the feedline transmits energy); 
radiating energy from a conductive hollow coil member (helical antenna member 16; [0043]: Inner conductor 24, outer conductor 26 and/or antenna member 16 may be formed of suitable conductive material; where hollow is defined as the central area of the loops; [0059]: helical antenna member radiates microwave energy), and wherein the conductive hollow coil member is coiled around the energy transmission member (see Fig. 4C; [0020]: FIGS. 4A-4I are various geometries of helical-shaped antennas for use in the cooled helical antenna assemblies of FIGS. 1 and 2; where inner conductor 124 & outer conductor 126 are both part of feedline 14/the energy transmission member & inner conductor 124 extends through a passage (the center of the coil) defined by helical antenna member 116); and 
providing a flow of a cooling fluid ([0037]: inflow tubes 36 which, in turn, deliver cooling fluid to the distal portion 38 of cooling chamber 30) from a fluid cooling system (where cooling chamber 30 is the cooling system and includes distal portion 38; [0037]: a pump (not explicitly shown) supplies cooling fluid (e.g., saline, water or other suitable cooling fluid) to one or more inflow tubes 36 which, in turn, deliver cooling fluid to the distal portion 38 of cooling chamber 30) through the member for cooling the conductive hollow coil member ([0038]: Cooling fluid flows through the cooling chamber 30, away from the distal end of microwave antenna assembly 10 to a proximal end thereof, to absorb energy; Fig. 1 depicts an insulation layer 18 as a thick layer but the layer is described further in [0049] to be 0.0025”-0.005” PET/PTFE to insulate the antenna member 16 from cooling fluid, but at that thickness, the insulative layer would only be thick enough to electrically insulate the antenna, not thermally insulate it, such that fluid would flow through and around the antenna member 16). While Rossetto’s cooling system extends the length of the conductive hollow coil since cooling chamber 30 and distal portion 38 surrounds the conductive hollow coil (i.e., the cooling system is external to the conductive hollow coil such that it is intercooled), but fails to disclose wherein the conductive hollow coil member includes a member lumen within the conductive hollow coil member and cooling fluid flows through the member lumen for cooling the conductive hollow coil member (i.e., the fluid cooling system is internal to the conductive hollow coil via a member lumen such that the coil is intracooled).
However, Skarda discloses a conductive hollow coil member (ablation electrode 120; see Figs. 3A & 3B; [0014]: the present invention are presented in the context of RF ablation, it should be noted that other ablative therapies, for example microwave ablation and cryo-ablation, may be delivered in conjunction with fluid flow through electrodes conforming to embodiments of the present invention; where an electrode is conductive) wherein the conductive hollow coil member includes a member lumen (fluid lumen 125) within the conductive hollow coil member ([0017]: a fluid lumen 125 extending through electrode 120 making it a generally tubular structure; see Fig. 3B where fluid lumen 125 extends to the distal most tip), and providing a flow of a cooling fluid from a fluid cooling system through the member lumen for cooling the conductive hollow coil member ([0017]: fluid may be delivered from fluid source 3 through port 2 (FIG. 1) and into delivery lumen 20 of catheter shaft 5 to cool electrode 120 by passing through fluid lumen 125). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the conductive hollow coil member of Rossetto to have the member lumen (and subsequent fluid flow through the member lumen) of Skarda for the purpose of cooling the electrode (conductor) and improving energy transmission (Skarda: Abstract, [0002]). Where in this modification, it is only modifying the conductive hollow coil to have a member lumen to incorporate the cooling system to be the internal fluid system within the conductive member lumen of Skarda’s to create a conductive coil member that is both hollow (where the hollow space is the coil’s radius/diameter) and has a lumen (where the coil itself comprises a wound tube with a plurality of turns), but the rest of the device is still that of Rossetto.
Regarding claim 17, Rossetto in view of Skarda discloses wherein radiating energy from the conductive hollow coil member (Rossetto: [0059]: helical antenna member radiates microwave energy) comprises radiating energy from at least a portion of an antenna body (antenna member 16; [0059]: helical antenna member radiates microwave energy; where antenna member 16 is also an antenna body).  
Regarding claim 18, Rossetto in view of Skarda discloses wherein conducting energy through the energy transmission member (Rossetto: feedline portion 14; [0040]: supplies electrosurgical energy to microwave antenna assembly 10, which includes feedline portion 14) comprises conducting energy through at least one of an inner conductor (124 in Fig. 2; [0053]: antenna assembly 100 (of Fig. 2) is substantially similar to microwave antenna assembly 10; wherein feedline portion 14 includes inner and outer conductors, 124 & 126) or an outer conductor (126), and wherein the conductive hollow coil member is coupled to the outer conductor (see Fig. 4C; [0020]: FIGS. 4A-4I are various geometries of helical-shaped antennas for use in the cooled helical antenna assemblies of FIGS. 1 and 2; where in Fig. 4C the conductive hollow coil member 116 (the same as 16 in Fig. 1) is coupled to the outer conductor 126 via distal end 126a).  
Regarding claim 19, Rossetto in view of Skarda discloses returning the cooling fluid to the fluid cooling system through a sheath extending over the energy transmission member and the conductive hollow coil member (Rossetto: [0035]: Cooling jacket 28 connects to sharpened distal tip 20 at contact area 32 and forms a fluid-tight seal around a cooling chamber 30; [0038] Cooling fluid flows through the cooling chamber 30, away from the distal end of microwave antenna assembly 10 to a proximal end thereof, to absorb energy and exits through a cooling fluid return or tube (not explicitly shown); where the cooling jacket defines a set fluid path (such that the fluid is not exiting the device) where the fluid flows to a distal end and is deflected back by the end of the jacket and exits through the cooling fluid return/tube; where the microwave antenna assembly includes the feedline portion 14 (energy transmission member) and the antenna member 16 (conductive hollow coil member)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                         /JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794